1,,.,1"".11.1,111111111111




    .


                                    UNITED STATES DISTRICT COURT
                                                                                              FILED
                                    FOR THE DISTRICT OF COLUMBIA                              NOV 3 0 2010
                                                                                         Clerk, U.S. District and
        GEORGE GREGORY REDDICK,                       )                                    Bankruptcy Courts
                                                      )
                                       Plaintiff,     )
                                                      )
               v.                                     )       Civil Action No.
                                                      )
        DEPARTMENT OF DEFENSE, et aI.,                )
                                                      )
                                       Defendants.    )

                                          MEMORANDUM OPINION

                This matter is before the Court upon consideration of plaintiffs application to proceed in

        forma pauperis and his pro se complaint. The application will be granted, and the complaint

        will be dismissed.

                The Court has reviewed plaintiffs complaint, keeping in mind that complaints filed by

        pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

        by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Evenpro se litigants, however,

        must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

        (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

        contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

        short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

        for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose ofthe minimum

        standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

        prepare a responsive answer, to prepare an adequate defense and to determine whether the

        doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

               Plaintiffs complaint does not contain a short and plain statement of a claim that plaintiff




N
is entitled to the relief he seeks. As drafted, neither the Court nor the named defendants can

reasonably discern which claim or claims are made against which defendant or defendants. For

these reasons, the complaint will be dismissed for its failure to comply with Rule 8(a). An Order

consistent with this Memorandum Opinion is issued separately.




DATE:   /~ ~~201()